Citation Nr: 0215662	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  97-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine with arthritis, 
evaluated as 40 percent disabling prior to April 7, 1999.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine with arthritis, 
evaluated as 60 percent disabling as of April 7, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1997 and later RO rating decisions that increased 
the evaluation for the veteran's low back disability from 20 
to 40 percent, effective from August 1996, and from 40 to 
60 percent, effective from April 7, 1999.



FINDINGS OF FACT

1.  The low back disability prior to April 7, 1999 was 
manifested primarily by X-ray findings of degenerative disc 
disease with arthritis of the lumbosacral spine, muscle 
spasm, moderate limitation of motion, painful motion with 
occasional radiating pain to the lower extremities, and 
slight decreased sensation in the lower extremities that 
produced no more than severe functional impairment.

2.  The low back disability as of April 7, 1999 was 
manifested primarily by X-ray findings of degenerative disc 
disease with arthritis of the lumbosacral spine, severe 
limitation of extension, muscle spasm, flattening of the 
lordotic curve, and mild neurological deficits of the lower 
extremities, including diffused atrophy, absent ankle and 
knee reflexes, slight decrease in sensation, and slight 
decrease in strength that produced pronounced functional 
impairment or more than severe functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease with arthritis of the lumbosacral 
spine prior to April 7, 1999, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Codes 5292, 5293, effective prior to September 23, 2002, 
5295, 4.124a, Code 8520 (2001).

2.  The criteria for a rating in excess of 60 percent for 
degenerative disc disease with arthritis of the lumbosacral 
spine as of April 7, 1999, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 
5293, effective prior to and as of September 23, 2002, 5295, 
4.124a, Code 8520 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for the low back 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the low back disability and 
there is no identified evidence that has not been accounted 
for.  He and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  The Board recognizes that the statement of the case 
and supplemental statements of the case sent to the veteran 
do not include the revised regulatory provisions for the 
evaluation of intervertebral disc syndrome under diagnostic 
code 5293, effective from September 23, 2002.  67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  The veteran's representative, 
however, in the written argument dated in October 2002 
reflects knowledge of those provisions.  Moreover, the new 
regulations do not provide a higher evaluation than the 60 
percent that has already been awarded.  In that written 
argument, the representative also reveals knowledge of the 
evidence needed for the veteran to submit in order to 
substantiate his claim and of the evidence the VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that the case has been fully 
developed and sees no useful purpose in delaying 
consideration of the claim to issue a formal document to 
notify the veteran of the revised regulatory criteria and of 
what evidence he must supply and what evidence VA will obtain 
for him when he already is aware of this information.  In 
this case, all relevant evidence has already been obtained.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The extensive record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from February 1943 to December 
1945.

A May 1948 RO rating decision granted service connection for 
lumbosacral strain and assigned a zero percent evaluation, 
effective from December 1945, and increased that evaluation 
to 10 percent, effective from March 1948.  Subsequent RO 
rating decisions decreased the evaluation from 10 to 
zero percent, effective from October 1957; and increased the 
evaluation from zero to 20 percent, effective from August 
1981.  The 20 percent evaluation was increased to 40 percent, 
effective from August 1996, and the 40 percent evaluation was 
increased to 60 percent, effective from April 7, 1999, by RO 
rating decisions in 1998 and 2000.

VA medical records show that the veteran was treated and 
evaluated for various conditions from 1993 to 2001.  The 
recent reports of his outpatient treatment reveal that he was 
seen primarily for problems related to heart disease.  The 
more salient medical reports related to the claim being 
considered in this appeal are discussed below.

The veteran underwent a VA medical examination in December 
1996.  He gave a history of a low back injury in service.  He 
reportedly was receiving medication for back pain.  He 
reported occasional radiation of the pain to the buttocks, 
but not the legs.  He ambulated without difficulty.  There 
was good lordosis.  He complained of pain with all motions, 
but the overall range of motion was within normal limits.  
His lower extremity strength appeared to be 5/5.  He was 
unable to relax and the examiner was unable to grade the 
reflexes in the lower extremities.  Straight leg raising was 
negative.  The diagnosis was chronic, intermittent lumbar 
sprain and strain.  The examiner opined that the low back 
disability produced mild impairment.

VA X-rays of the veteran's lumbosacral spine were taken in 
December 1996.  The impressions were vertebral body heights 
maintained without evidence of acute fracture, approximately 
3.0 millimeters of retrolisthesis of L5 with respect to L4, 
and multilevel degenerative disc disease.

The veteran underwent a VA medical examination in January 
1997 to determine his need for the aid and attendance of 
another person and/or whether he was housebound.  Lumbosacral 
range of motion of the lumbosacral spine was good, but he 
complained of pain in all ranges of motion.  The diagnoses 
were coronary artery disease, congestive heart failure, 
atrial fibrillation, and status post pacemaker insertion; 
hypertension; chronic low back pain that was occasionally 
severe; and gouty arthritis involving the toes, ankles, and 
knee.

The veteran testified at a hearing in October 1997.  His 
testimony was to the effect that he had low back pain, that 
he treated the pain with medication, that the pain impaired 
his ability to function, that the pain radiated to his legs, 
and that he had pain at night.

The veteran underwent a VA medical examination on February 6, 
1998.  He complained of low back pain that radiated to his 
legs and was sometime associated with numbness.  He reported 
no bladder or bowel disturbance, and it was noted that he was 
not on any medication for his back condition.  There was 
tenderness between the L4-S1 vertebrae.  There was muscle 
spasm in the lumbar paravertebral muscle area.  He was unable 
to toe-and-heel walk.  Forward flexion was to 40 degrees and 
painful throughout, extension was to 10 degrees and painful 
throughout, lateral flexion was to 20 degrees and painful, 
and rotation was to 30 degrees and painful.  There was 
altered sensation for touch and pinprick in the lower 
extremities.  Straight leg raising was positive on the right 
side at the 24 degree angle.  X-rays of the lumbosacral spine 
revealed multilevel arthritis and degenerative disc disease, 
and spondylolisthesis at the L4-L5 level.  The diagnoses were 
degenerative joint disease of the lumbosacral spine at L2-L5 
and spondylolisthesis at the L4-L5 level.

The veteran underwent a VA medical examination on April 7, 
1999.  He complained of constant low back pain.  He reported 
severe difficulty with walking and bending.  He reportedly 
got some relief with pain medication.  He reported difficulty 
climbing stairs and that he had pain at night that would 
awaken him from sleep.  He reported occasional numbness in 
his legs.  He walked with a slow shuffling gait and stooped 
over.  He had decreased lordotic curve of the lumbosacral 
spine.  Motor strength of the quadriceps was 4/5, otherwise 
5/5.  Forward flexion was to 90 degrees with low back pain.  
Extension was limited to approximately 10 degrees with low 
back pain.  Lateral bending was limited to 15 degrees with 
low back pain.  There was an equivocal straight leg raising 
test, bilaterally.  The examiner was unable to elicit knee or 
ankle jerk reflexes with reinforcement.  Sensation was 
grossly intact.  X-rays of the lumbosacral spine demonstrated 
extensive degenerative disc disease and facet arthritis, and 
spondylolisthesis at the L4-5 level.  The diagnoses were 
status post service-connected back injury and extensive 
degenerative changes of the lumbosacral spine.

The veteran underwent a VA medical examination in May 2001.  
He complained of intermittent low back pain radiating to his 
lower extremities to the calves.  He denied bowel or bladder 
loss or control, but noted some weakness in his legs.  There 
was mild diffuse atrophy over the paraspinal musculature.  
There was a flattened lumbar lordosis.  There was full range 
of motion of the lumbosacral spine except for extension that 
was limited to 5 degrees.  Discomfort was noted at the 
extremes of movement in all planes.  He was able to lean over 
to remove and replace his shoes.  No atrophy, asymmetry or 
fasciculation was noted in the paraspinal musculature.  
Straight leg raising was negative, bilaterally.  Deep tendon 
reflexes of the patella and ankles were nil, bilaterally.  
Sensation to light touch was diminished in the lower 
extremities, bilaterally, and was symmetrical.  His gait was 
slow and his posture was stooped, but his gait was otherwise 
within normal limits.  Quadriceps, hamstring, and iliopsoas 
were 4/5 and symmetrical.  The impressions were narrowing of 
intervertebral disc spaces with vacuum discs at L1-2, L4-5, 
and L5-S1; slight retrolisthesis of L1 on L2; and slight 
anterior displacement of L4 on L5.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293, effective prior to 
September 23, 2002.

The regulations for the evaluation of intervertebral disc 
syndrome under diagnostic code 5293 were amended, effective 
from September 23, 2002.  67 Fed. Reg. 54345 -54349 (Aug. 22, 
2002).  When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months will be rated 10 percent.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 
40 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293, effective as of September 23, 2002.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent rating requires severe incomplete paralysis.  
The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, Codes 8520, 8620, 8720.

The VA reports of the veteran's medical examinations in 1996, 
1997, and 1998, as well as the veteran's testimony, reveal 
that the low back disability was manifested primarily by X-
ray findings of degenerative disc disease with arthritis of 
the lumbosacral spine, muscle spasm, moderate limitation of 
motion, painful motion with occasional radiating pain to the 
lower extremities, and slight decreased sensation in the 
lower extremities prior to April 7, 1999.  Those 
manifestations support the assignment of a 40 percent 
evaluation under diagnostic code for the degenerative disc 
disease of the lumbosacral spine with arthritis under 
diagnostic code 5293, effective prior to September 23, 2002, 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, dealing with functional impairment due to pain, 
weakness, incoordination, and fatigability as required by the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The evidence does not show manifestations of the low back 
condition that produce pronounced or more than severe 
functional impairment of the low back to support the 
assignment of a 60 percent evaluation under diagnostic code 
5293, effective prior to September 23, 2002.

The slight decreased sensation in the lower extremities is 
not sufficient to support the assignment of a 10 percent 
evaluation for each leg based on mild incomplete paralysis of 
the sciatic nerve under diagnostic code 8520.  If the sensory 
deficits were considered mild incomplete paralysis, than a 
10 percent evaluation for each leg would be assigned under 
diagnostic code and the neurological deficits could not be 
considered in the evaluation of the low back disability under 
diagnostic code 5293.  38 C.F.R. § 4.14 (2001).  In such a 
case, the low back condition would be considered 20 percent 
disabling under diagnostic code 5292, 5293, effective prior 
to September 23, 2002, or 5295, and that 20 percent 
evaluation would be assigned along with the two 10 percent 
evaluations for the neurological deficits.  In either 
scenario, the combined rating for the low back condition 
would be 40 percent.  38 C.F.R. § 4.25 (2001).

After consideration of all the evidence, the Board finds that 
a 40 percent rating for the low back disability under the 
provisions of diagnostic code 5293, effective prior to 
September 23, 2002, best represents the veteran's disability 
picture prior to April 7, 1999.  38 U.S.C.A. § 4.7.  The 
preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for the low back disability 
prior to April 7, 1999, and the claim is denied.

The reports of the veteran's VA examinations on April 7, 1999 
and in May 2001, however, indicate that the veteran has 
compensable neurological deficits of the lower extremities 
manifested by absent ankle and knee reflexes, diffuse atrophy 
of the legs, and slight decreased sensation and weakness of 
the legs as well as X-ray findings of degenerative disc 
disease with arthritis of the lumbosacral spine, severe 
limitation of extension, muscle spasm, and flattening of the 
lordotic curve.  Those findings support the assignment of a 
60 percent evaluation for the low back disability from April 
7, 1999, under diagnostic code 5293, effective prior to 
September 23, 2002.  

The symptoms of the low back disability from April 7, 1999, 
also support the assignment of a separate 40 percent 
evaluation for the low back disability under diagnostic code 
5292 or 5295 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and separate 10 percent 
evaluations for mild impairment of the sciatic nerve of each 
lower extremity under diagnostic code 8520.  Those 
evaluations support the assignment of a 50 percent combined 
rating for the low back condition under the provisions of 
diagnostic code 5293, effective prior to or as of September 
23, 2002.  38 C.F.R. § 4.25.  Hence, it is to the advantage 
of the veteran to evaluate the low back condition as of April 
7, 1999, under the provisions of diagnostic code 5293, 
effective prior to September 23, 2002.  The low back 
condition does not warrant the assignment of an evaluation 
under diagnostic code 5293, effective as of September 23, 
2002, based on incapacitating episodes because the evidence 
does not show that he was prescribed bed rest for his low 
back condition by a physician at any time.

The Board notes that the 60 percent evaluation for the low 
back disability under diagnostic code 5293 is the maximum 
schedular rating that may be assigned.  In the April 1997 
statement of the case, the RO noted that the evidence did not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001). 
The Board does not have jurisdiction to adjudicate this claim 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The veteran does not assert that the schedular 
rating is inadequate to evaluate his low back disability and 
the Board does not find circumstances in this case, such as 
marked interference with employment or need for 
hospitalization due to the low back disability to remand this 
case to the RO for referral to the VA Director of 
Compensation and Pension Service for consideration of an 
extraschedular rating for this condition.  VAOPGCPREC 6-96.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that a 60 percent 
evaluation for the low back disability, effective from April 
7, 1999, under diagnostic code 5293, effective prior to 
September 23, 2002, best represents the veteran's disability 
picture.  38 C.F.R. § 4.7.  The preponderance of the evidence 
is against the claim for a rating in excess of 60 percent for 
the low back disability as of April 7, 1999, and the claim is 
denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

An increased evaluation or a rating in excess of 40 percent 
for degenerative disc disease with arthritis of the 
lumbosacral spine prior to April 7, 1999, is denied.

An increased evaluation or a rating in excess of 60 percent 
for degenerative disc disease with arthritis of the 
lumbosacral spine as of April 7, 1999, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

